      2:19-cv-01601-DCN            Date Filed 03/09/20     Entry Number 15      Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

 Gregory Lasky,                                   )
                                                  )
                                                  )      Civil Action No. 2:19-CV-01601-DCN
                      Plaintiff,                  )
                                                  )
            v.                                    )       STIPULATION OF DISMISSAL
                                                  )
 SCG Patriots Plaza, L.P.,                        )
                                                  )
                      Defendants.                 )


        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Gregory Lasky. and

Defendant SCG Patriots Plaza, L.P. hereby stipulate to the dismissal with prejudice of this entire

action, including all claims therein. The Parties will each bear their own attorney’s fees and costs

relating to this action.

        Respectfully submitted this 9th day of March, 2020.

                                         s/ Anthony J. Brady, Jr.____
                                        Anthony J. Brady, Jr., Esquire
                                        Federal Bar No. 15506
                                        1670-9 Springdale Drive
                                        PMB 159
                                        Camden, SC 29020
                                        (561) 603-8387

                                        Attorneys for Plaintiff

                                        s/ Jacob S. Barker
                                        Jacob S. Barker (Fed. Id. #10375)
                                        GRAYBILL, LANSCHE & VINZANI, LLC
                                        225 Seven Farms Drive, Suite 207
                                        Charleston, South Carolina 29492
                                        Tel: (843) 408-4063
                                        jbarker@glvlawfirm.com

                                        Attorneys for Defendant
